UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 27, OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period fromto Commission File number 1-9273 PILGRIM’S PRIDE CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1285071 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4wy 271 N, Pittsburg, TX 75686-0093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (903) 434-1000 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) PILGRIM’S PRIDE CORPORATION December 2 7 , 200 8 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FilerxAccelerated Filero Non-accelerated Filero(Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x Number of shares outstanding of the issuer’s common stock, as of January 27, 2009, was 74,055,733. 2 PILGRIM’S PRIDE CORPORATION December 2 7 , 200 8 INDEX PILGRIM’S PRIDE CORPORATION PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets December 27, 2008 and September 27, 2008 Consolidated Statements of Operations Three months ended December 27, 2008 and December 29, 2007 Consolidated Statements of Cash Flows Three months ended December 27, 2008 and December 29, 2007 Notes to consolidated financial statements as of December 27, 2008 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX 3 PILGRIM’S PRIDE CORPORATION December 2 7 , 200 8 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PILGRIM’S PRIDE CORPORATION DEBTOR AND DEBTOR-IN-POSSESSION CONSOLIDATED BALANCE SHEETS (Unaudited) December 27, 2008 September 27, 2008 Assets: (In thousands) Cash and cash equivalents $ 32,645 $ 61,553 Restricted cash and cash equivalents 6,667 — Investment in available-for-sale securities 7,470 10,439 Trade accounts and other receivables, less allowance for doubtful accounts 355,256 144,156 Inventories 796,039 1,036,163 Income taxes receivable 22,196 21,656 Current deferred income taxes 76,900 54,312 Prepaid expenses and other current assets 54,952 71,552 Assets held for sale 17,400 17,370 Current assets of discontinued business 938 33,519 Total current assets 1,370,463 1,450,720 Investment in available-for-sale securities 57,202 55,854 Other assets 77,103 51,768 Identified intangible assets, net 64,817 67,363 Property, plant and equipment, net 1,645,518 1,673,004 Total assets $ 3,215,103 $ 3,298,709 Liabilities and stockholders’ equity: Liabilities not subject to compromise: Accounts payable 213,040 378,887 Accrued expenses 296,598 448,823 Short-term notes payable 101,192 — Current maturities of long-term debt — 1,874,469 Current liabilities of discontinued business 1,852 10,783 Total current liabilities 612,682 2,712,962 Long-term debt, less current maturities 41,520 67,514 Deferred income taxes 98,510 80,755 Other long-term liabilities 85,961 85,737 Total liabilities not subject to compromise 838,673 2,946,968 Liabilities subject to compromise 2,253,391 — Common stock 740 740 Additional paid-in capital 646,824 646,922 Accumulated deficit (545,862 ) (317,082 ) Accumulated other comprehensive income 21,337 21,161 Total stockholders’ equity 123,039 351,741 $ 3,215,103 $ 3,298,709 The accompanying notes are an integral part of these Consolidated Financial Statements. 4 PILGRIM’S PRIDE CORPORATION December 2 7 , 200 8 PILGRIM’S PRIDE CORPORATION DEBTOR AND DEBTOR-IN-POSSESSION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 27, 2008 December 29, 2007 (In thousands, except shares and per share data) Net sales $ 1,876,991 $ 2,047,353 Costs and expenses: Cost of sales 1,960,373 1,942,250 Gross profit (loss) (83,382 ) 105,103 Selling, general and administrative expense 92,437 104,433 Restructuring charges, net 2,422 — Total costs and expenses 2,055,232 2,046,683 Operating income (loss) (178,241 ) 670 Other expenses (income): Interest expense 39,569 29,940 Interest income (531 ) (508 ) Miscellaneous, net (1,451 ) (2,863 ) Total other expenses (income) 37,587 26,569 Loss from continuing operations before reorganization items and income taxes (215,828 ) (25,899 ) Reorganization items 13,250 — Loss from continuing operations before income taxes (229,078 ) (25,899 ) Income tax expense 278 7,267 Loss from continuing operations (229,356 ) (33,166 ) Income from operations of discontinued business, net of tax 574 837 Net loss $ (228,782 ) $ (32,329 ) Net loss per common share—basic and diluted: Continuing operations $ (3.10 ) $ (0.50 ) Discontinued business 0.01 0.01 Net loss $ (3.09 ) $ (0.49 ) Dividends declared per common share $ — $ 0.0225 Weighted average shares outstanding 74,055,733 66,555,733 Reconciliation of net loss to comprehensive loss: Net loss $ (228,782 ) $ (32,329 ) Unrealized net gain (loss) on securities and financial instruments 177 (166 ) Comprehensive loss $ (228,605 ) $ (32,495 ) The accompanying notes are an integral part of these Consolidated Financial Statements. 5 PILGRIM’S PRIDE CORPORATION December 2 7 , 200 8 PILGRIM’S PRIDE CORPORATION DEBTOR AND DEBTOR-IN-POSSESSION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended December 27, 2008 December 29, 2007 (In thousands) Cash flows from operating activities: Net loss $ (228,782 ) $ (32,329 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 60,158 55,923 Gain on property disposals (51 ) (121 ) Deferred income tax benefit — (8,881 ) Changes in operating assets and liabilities: Accounts and other receivables (206,069 ) (249 ) Inventories 267,675 (65,366 ) Prepaid expenses and other current assets 16,615 2,009 Accounts payable and accrued expenses (7,352 ) 4,225 Income taxes receivable/payable (541 ) 8,667 Other (14,024 ) 923 Cash used in operating activities (112,371 ) (35,199 ) Cash flows from investing activities: Acquisitions of property, plant and equipment (29,028 ) (42,684 ) Purchases of investment securities (5,629 ) (3,287 ) Proceeds from sale or maturity of investment securities 4,591 2,750 Change in restricted cash and cash equivalents (6,667 ) — Proceeds from property disposals 732 150 Cash used in investing activities (36,001 ) (43,071 ) Cash flows from financing activities: Proceeds from short-term notes payable 234,717 — Payments on short-term notes payable (133,525 ) — Proceeds from long-term debt 828,238 298,000 Payments on long-term debt (694,563 ) (212,272 ) Change in outstanding cash management obligations (115,305 ) 22,533 Other (98 ) — Cash dividends paid — (1,497 ) Cash provided by financing activities 119,464 106,764 Increase (decrease) in cash and cash equivalents (28,908 ) 28,494 Cash and cash equivalents, beginning of period 61,553 66,168 Cash and cash equivalents, end of period $ 32,645 $ 94,662 The accompanying notes are an integral part of these Consolidated Financial Statements. 6 PILGRIM’S PRIDE CORPORATION December 2 7 , 200 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A—CHAPTER 11 PROCEEDINGS Chapter 11 Bankruptcy Filings On December 1, 2008 (the "Petition Date"), the Company and certain of its subsidiaries (collectively, the "Debtors") filed voluntary petitions for reorganization under Chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the "Bankruptcy Court"). The cases are being jointly administered under Case No. 08-45664. The Company’s operations in Mexico and certain operations in the United States (“US”) were not included in the filing (the “Non-filing Subsidiaries”) and will continue to operate outside the Chapter 11 process. Subject to certain exceptions under the Bankruptcy Code, the Debtors’ Chapter 11 filing automatically enjoined, or stayed, the continuation of any judicial or administrative proceedings or other actions against the Debtors or their property to recover on, collect or secure a claim arising prior to the Petition Date. Thus, for example, most creditor actions to obtain possession of property from the Debtors, or to create, perfect or enforce any lien against the property of the Debtors, or to collect on monies owed or otherwise exercise rights or remedies with respect to a pre-petition claim are enjoined unless and until the Bankruptcy Court lifts the automatic stay. The filing of the Chapter11 petitions constituted an event of default under certain of our debt obligations, and those debt obligations became automatically and immediately due and payable, subject to an automatic stay of any action to collect, assert, or recover a claim against the Company and the application of applicable bankruptcy law. As a result, the accompanying Consolidated Balance Sheet as of September 27, 2008 includes reclassifications of $1,872.1million to reflect as current certain long-term debt under the Company’s credit facilities that, absent the stay, would have become automatically and immediately due and payable. Because of the bankruptcy petition, most of the Company’s long-term debt is included in liabilities subject to compromise at December 27, 2008. The Company classifies liabilities subject to compromise as a long-term liability because management does not believe the Company will use existing current assets or create additional current liabilities to fund these obligations. Chapter 11 Process The Debtors are currently operating as "debtors-in-possession" under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court. In general, as debtors-in-possession, we are authorized under Chapter 11 to continue to operate as an ongoing business, but may not engage in transactions outside the ordinary course of business without the prior approval of the Bankruptcy Court. 7 PILGRIM’S PRIDE CORPORATION December 2 7 , 200 8 On December 2, 2008, the Bankruptcy Court granted interim approval authorizing the Company and certain of its subsidiariesconsisting of PPC Transportation Company, PFS Distribution Company, PPC Marketing, Ltd., and Pilgrim's Pride Corporation of West Virginia, Inc. (collectively, the "US Subsidiaries"), and To-Ricos, Ltd. and To-Ricos Distribution, Ltd. (collectively with the US Subsidiaries, the "Subsidiaries") to enter into that certain Post-Petition Credit Agreement (the "Initial DIP Credit Agreement") among the Company, as borrower, the US Subsidiaries, as guarantors, Bank of Montreal, as agent (the "DIP Agent"), and the lenders party thereto. On December 2, 2008, the Company, the US Subsidiaries and the other parties entered into the Initial DIP Credit Agreement, subject to final approval of the Bankruptcy Court. On December 31, 2008, the Bankruptcy Court granted final approval authorizing the Company and the Subsidiaries to enter into an Amended and Restated Post-Petition Credit Agreement (the "DIP Credit Agreement") among the Company, as borrower, the Subsidiaries, as guarantors, the DIP Agent, and the lenders party thereto. The DIP Credit Agreement provides for an aggregate commitment of up to $450 million, which permits borrowings on a revolving basis. The commitment includes a $25 million sub-limit for swingline loans and a $20 million sub-limit for standby letters of credit.
